Citation Nr: 1131722	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  11-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above claim.  In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   
 
The issues of entitlement to service connection for residuals of a stroke, to include hypertension, loss of use of the Veteran's left hand, loss of use of his left leg, and peripheral neuropathy; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2010 Report of General Information.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records.  
 
At the outset, the Board notes that the Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in January 2002 on the basis that this condition pre-existed military service and was not aggravated by service.  In making this determination, the RO noted that the Veteran's October 1975 entrance examination revealed puretone thresholds at 40 decibels or higher at 1000, 2000, and 3000 Hertz in his left ear, whereas his November 1984 separation examination revealed puretone thresholds below 40 decibels at 1000, 2000, 3000, and 4000 Hertz in his left ear.  In this regard, the RO found that the Veteran's service treatment records showed that the Veteran's left ear hearing actually improved over the course of his military service.  The Veteran was notified of this decision and of his appellate rights by a letter dated January 9, 2002.  He did not appeal.  Therefore, the January 2002 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Subsequently, in October 2009, the Veteran submitted a petition to reopen his left ear hearing loss claim. 

A review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, during VA treatment in February 2001, the Veteran reported receiving treatment for his left ear hearing deficit at a VA hospital out of state in the distant past; and at his April 2011 Board hearing, the Veteran clarified that he had received treatment for a left ear condition at the VA Medical Center in Saint Louis, Missouri, only three to four months after separation from service (i.e., in early 1985), with follow-up treatment six to ten months after separation from service (i.e., in mid 1985).  However, to date, the only VA treatment records on file are records dated from October 2000 to May 2010, and do not include any treatment records from the VA Medical Center in Saint Louis, Missouri.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (2010).  

Additionally, the Board notes that a review of the record reveals that some relevant private treatment records have not yet been associated with the claims file.  Specifically, at his April 2011 Board hearing, the Veteran reported that, in 1985 (i.e., within a year of separation from service), while he was employed by the Department of Corrections of the State of Illinois, he underwent a hearing examination as part of an annual employment examination.  Significantly, however, to date, a copy of this audiological examination has not been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  As such, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated his left ear hearing loss and/or left ear condition, to specifically include any audiological examination reports related to his employment at the Department of Corrections of the State of Illinois in 1985.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Additionally, the RO/AMC must make arrangements to obtain a complete copy of the Veteran's treatment records for his left ear hearing loss and/or left ear disability from the VA Medical Centers in (1) Saint Louis, Missouri, dated from November 1984, forward; (2) Denver, Colorado, dated from June 2010, forward; and (3) Hot Springs, South Dakota, dated from June 2010, forward.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  When the development requested has been completed, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



